Citation Nr: 0508795	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-12 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and VA Counselor

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from September 1949 to 
September 1950 and from November 1951 to October 1953, 
including service in Korea during the Korean Conflict.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2005, the veteran, his spouse and a VA counselor 
testified at a hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is in the record.  At 
the hearing, the veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

After service, the RO granted service connection for a 
gunshot wound scar of the left wrist.  

The veteran's DD Form 214 for his first period of service 
discloses that he served with Company E, 27th Infantry 
Regiment, as an infantryman.  He was in Korea from July 11 to 
August 22, 1950.  

In his statements and testimony, the veteran has stated that 
he was in combat in Korea during his first period of service.  
In support of his claim, he submitted an unofficial unit 
history showing that the 27th Infantry Regiment was in combat 
while the veteran was with the unit.

The record also contains a diagnosis of PTSD by VA on the 
basis of psychological testing. 
Since there is evidence of a combat stressor and diagnosis of 
PTSD, and as the evidence needed to substantiate the stressor 
is in the custody of a federal agency, under VA's duty to 
assist, 38 C.F.R. § 3.159(c)(1), the Board determines that 
additional evidentiary development is needed and the case is 
REMANDED for the following action:

1.  Contact the U.S. Armed Forces Center 
for Unit Records Research to obtain the 
unit history, lessons learned, and 
operational reports for Company E, 27th 
Infantry Regiment, from July 11 to August 
22, 1950.  

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought on appeal is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


